DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are  rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Jacoby et al. (US 2015/0241460 A1, hereinafter Jac).
Regarding claim 1, Jac discloses a rotational frequency measurement circuit, comprising:
	a counter configured to count clock cycles of a clock signal during a measurement interval (see abstract), the counter operable to output a count value upon receipt of a pulse (see para. 0021 and 0027), the pulse corresponding to at least one of several protrusions on a rotary component of a rotating machine (see figure 1, element 104), the count value representing the number of clock cycles that have passed since a start of the measurement interval (see para. 0030);
a memory coupled to the counter and configured to receive a plurality of count values from the counter during the measurement interval, the memory operable to store each count value separately and sequentially during the measurement interval (see abstract and para. 0021 and 0033); and
	a frequency processor coupled to the memory, the frequency processor operable to determine a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most-recent count value and the previous count value during the measurement interval (see para. 0042 and 0049).
	Regarding claim 11, Jac discloses a method of measuring rotational frequency, comprising: 
receiving, at a counter, a pulse during a measurement interval, the counter configured to count clock cycles of a clock signal during the measurement interval, the pulse corresponding to at least one of several protrusions on a rotary component of a rotating machine (see abstract, figure 1, element 104, para. 0027 and 0030); 
outputting, at the counter, a count value upon receipt of the pulse, the count value representing the number of clock cycles that have passed since a start of the measurement interval (see para. 0021, 0049);
receiving, at a memory coupled to the counter, a plurality of count values from the counter during the measurement interval (see abstract and para. 0021); 
storing, at the memory, each count value received from the counter separately and sequentially during the measurement interval (see abstract and para. 0018); and 
determining, at a frequency processor coupled to the memory, a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most- recent count value and the previous count value during the measurement interval (see para. 0042 and 0049).
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864